UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-6977


UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


ANTHONY JOSEPH PACHECO, a/k/a Anthony Kearly,
a/k/a John Kearly, a/k/a Joseph Baca, a/k/a
Joseph Trujilliano,

                                                 Defendant - Appellant.


                               No. 04-7268


UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


ANTHONY JOSEPH PACHECO, a/k/a Anthony Kearly,
a/k/a John Kearly, a/k/a Joseph Baca, a/k/a
Joseph Trujilliano,

                                                 Defendant - Appellant.


Appeals from the United States District Court for the Eastern
District of Virginia, at Newport News. Henry Coke Morgan, Jr.,
Senior District Judge. (CR-02-23; CA-04-2)


Submitted:   October 7, 2004                 Decided:   October 14, 2004


Before WIDENER, NIEMEYER, and WILLIAMS, Circuit Judges.
Dismissed by unpublished per curiam opinion.


Anthony Joseph Pacheco, Appellant Pro Se.     William David Muhr,
Assistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

          In these consolidated appeals, Anthony Pacheco seeks to

appeal the district court’s order denying his 28 U.S.C. § 2255

(2000) motion and the order denying his motion for an extension of

time in which to note an appeal.    We dismiss the appeal from the

§ 2255 motion for lack of jurisdiction because the notice of appeal

was not timely filed.   We also deny a certificate of appealability

and dismiss the appeal from the denial of the motion for an

extension of time.

          When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty days

after the entry of the district court’s final judgment or order,

Fed. R. App. P. 4(a)(1)(B), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal

period under Fed. R. App. P. 4(a)(6). This appeal period is

“mandatory and jurisdictional.”     Browder v. Director, Dep’t of

Corrs., 434 U.S. 257, 264 (1978).

          The district court’s order dismissing Pacheco’s § 2255

motion was entered on the docket on February 3, 2004.   By notice of

appeal postmarked June 2, 2004, Pacheco filed a notice of appeal

and motion for an extension of the appeal period.*      The district


     *
      For the purpose of this appeal, we assume that the date
appearing on the postmark for the notice of appeal is the earliest
date it could have been properly delivered to prison officials for
mailing to the court. See Fed. R. App. P. 4(c); Houston v. Lack,
487 U.S. 266 (1988).

                               - 3 -
court properly denied the motion for an extension of time.                    See

Fed. R. App. P. 4(a)(5), (6).            Accordingly, the June 2, 2004,

notice of appeal was untimely filed, and we lack jurisdiction to

consider the appeal.

              With respect to No. 04-6977, we dismiss the appeal. With

respect to No. 04-7268, we deny a certificate of appealability and

dismiss the appeal.          We dispense with oral argument because the

facts   and    legal   contentions    are     adequately   presented     in   the

materials     before   the    court   and     argument   would   not    aid   the

decisional process.



                                                                       DISMISSED




                                      - 4 -